Citation Nr: 1546599	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  04-40 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to a disability rating in excess of 10 percent for depression before February 13, 2004, and in excess of 30 percent from February 13, 2004.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel








INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of a VA RO that granted service connection for adjustment disorder with an initial 10 percent evaluation and denied service connection for a right arm disability.  A July 2004 rating decision increased the evaluation of the Veteran's psychiatric disability to 30 percent, effective February 13, 2004.  

This appeal was previously remanded by the Board, most recently in January 2008, in order to obtain records from the Social Security Administration (SSA).  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to a disability rating in excess of 10 percent for depression before February 13, 2004, and in excess of 30 percent from February 13, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a right elbow disability as a result of active military service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a right elbow disability is warranted.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a right elbow disability; any error relating to the duties to notify and assist with respect to this claim is moot.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, in October 2010, the Veteran was diagnosed right elbow lateral epicondylitis.  With regard to an in-service event or injury, the Veteran credibly stated during his August 2003 examination (approximately seven months removed from 20 years of active military service) that he had received treatment over the preceding 4-5 years for right elbow tendonitis.  

Thus, upon review of the evidence of record, the Board finds that the Veteran suffered from the symptoms of right elbow tendonitis.  The Veteran was diagnosed soon after service with a right elbow disability.  Accordingly, service connection for a right elbow disability is warranted, and the Veteran's claim for service connection is granted.


ORDER

Service connection for a right elbow disability is granted.

REMAND

The Board acknowledges that a great length of time has passed since the Board last remanded the Veteran's claim.  With that in mind, the Board assures the Veteran that the following development is required in order to accurately and fairly rate his service-connected psychiatric disability.

The Veteran was last provided with an examination addressing the severity of his psychiatric disability in May 2004.  Since that time, the Veteran has alleged that his symptoms have worsened; for example, in November 2004, the Veteran stated that his "depression level [had] gone up."  Furthermore, while a new examination is not ordinarily warranted based on the passage of time, it seems highly likely that the Veteran's acquired psychiatric disability may have changed during the 11 years that have passed since his last examination.  Accordingly, with evidence of record suggesting that the Veteran's acquired psychiatric disability may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any psychiatric treatment records of which VA has notice, including VA treatment records, have been associated with the Veteran's VBMS claims folder.

2.  Then, schedule the Veteran for a VA examination addressing the current severity of his acquired psychiatric disability.  

3.  Then, readjudicate the Veteran's claim of entitlement to a disability rating in excess of 10 percent for depression before February 13, 2004, and in excess of 30 percent from February 13, 2004.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


